DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

1.	Claim(s) 1, 13, 3-5, 7, 9-12, 15-17, 19, 21-24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pub. No. 2017/0115720 to McKnight, supplied by applicant.
McKnight teaches the following: 
1, 13. A system and method, comprising: a power source; an Information Technology (IT) stack electrically coupled to the power source, wherein the IT stack includes a plurality of computing devices; and a power controller communicatively 
monitoring variations in power consumption of the plurality of computing devices, determining, for the plurality of computing devices and based on the monitored power consumption, a power consumption profile for the plurality of computing devices that describes historical statistics of the power consumption (Fig. 2, paragraph 39, 42-47); 
reducing variations in power consumed by the IT stack by adjusting performance of devices consuming power from the power source or adjusting which devices in the IT stack are consuming power from the power source based on a change in the power consumption and the power consumption profile, including: decreasing performance of the plurality of computing devices in response to a determination that power consumption of the plurality of computing devices will increase toward a peak consumption; and increasing performance of the plurality of computing devices in response to a determination that power consumption of the plurality of computing devices will decrease toward a valley consumption (Fig. 2, paragraph 39, 42-47, “In one embodiment, in an effort to minimize situations where the power consuming needs of server computing devices change more quickly than the power sourcing ability of fuel cells, the rack fuel cell controllers, such as the rack fuel cell controllers 121, 141 and 161, together with the centralized manager 190, can attempt to predict increases or decreases in the amount of processing being performed by the server computing devices and, consequently, increases or decreases in the amount of power consumed by such server computing devices. For example, the rack fuel cell controllers 121, 141 and 161, the centralized manager 190, or combinations thereof, can have access to, 
3, 15. The system of claim 1, wherein the power controller is further configured to perform operations including predicting an upcoming change in power consumption by the plurality of computing devices based on the power consumption profile, wherein adjusting the performance of devices consuming power begins prior to a time at which the upcoming change is predicted to start (Fig. 2, paragraph 39, 42-47, “In one embodiment, in an effort to minimize situations where the power consuming needs of server computing devices change more quickly than the power sourcing ability of fuel cells, the rack fuel cell controllers, such as the rack fuel cell controllers 121, 141 and 161, together with the centralized manager 190, can attempt to predict increases or decreases in the amount of processing being performed by the server computing devices and, consequently, increases or decreases in the amount of power consumed by such server computing devices. For example, the rack fuel cell controllers 121, 141 and 161, the centralized manager 190, or combinations thereof, can have access to, 
4, 16. The system of claim 1, wherein the power controller is further configured to perform operations including: decreasing performance of the plurality of computing devices in response to a determination that a present consumption level of the plurality of computing devices is above a first threshold; and increasing performance of the plurality of computing devices in response to a determination that the present consumption level of the plurality of computing devices is below a second threshold (Fig. 2, paragraph 39, 42-47, claim 21). 
5, 17. The system of claim 1, wherein the power source is a fuel cell (e.g., claim 21). 
7, 19. The system of claim 1, wherein increasing the performance of the plurality of computing devices comprises adding additional workload to at least some of the plurality of computing devices in the IT stack (Fig. 2, paragraph 38, “As another example, the rack fuel cell controller 121 can obtain processing workload, such as from 
9, 21. The system of claim 1, further comprising an ancillary cooling system, wherein the power controller is configured to perform operations including: increasing an operating level of the ancillary cooling system when the power consumption of the plurality of computing devices decreases (claims 21, 27, 28, 31, 40, increasing operation of the cooling apparatus when, claim 24, the instruction is generated in anticipation of the decrease in power consumption by the computing device); and decrease an operating level of the ancillary cooling system when the power consumption of the plurality of computing devices increases (claims 21, 27, 28, 31, 40, decreasing operation of the cooling apparatus when, claim 30, the instruction is generated in anticipation of the increase in power consumption by the computing device). 
10, 22. The system of claim 1, wherein the power controller is further configured to perform operations including: monitoring characteristics of a fuel source of the power source; generating, based on the monitored characteristics of the fuel source, a historical supply profile of the fuel source (paragraph 27, “typical failures of the provision of fuel to fuel cells comprise leaks of such fuel, which do not instantly impact the provision of the fuel to the fuel cells, nor the provision of electrical power from the fuel cells to the server computing devices. Instead, such leaks can be identified”); determining that a source anomaly of [the fuel source or] a backup power feed is 
11, 23. The system of claim 10, wherein determining that [the source anomaly of the fuel source is occurring or will occur at a given time comprises determining that the level of the fuel source is below a power source threshold] (Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed (MPEP 2111.04).  The claimed condition of “the source anomaly of the fuel source is occurring or will occur” is made optional by the terminology used in the claim because claim 11, 23, depends on claim 10, 22, which recites this limitation in the alternative). 
12, 24. The system of claim 10, wherein the power source is a fuel cell, and monitoring characteristics of the fuel source comprises monitoring a level of natural gas being provided to the fuel cell (paragraph 23, 27, “typical failures of the provision of fuel to fuel cells comprise leaks of such fuel, which do not instantly impact the provision of the fuel to the fuel cells, nor the provision of electrical power from the fuel cells to the server computing devices. Instead, such leaks can be identified”).
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
2.	Claim 2, 14, 6, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over McKnight as applied above, and further in view of U.S. Pub. No. 2006/0184287 to Belady, supplied by applicant.
McKnight fails to teach 

6, 18. The system of claim 1, wherein the power consumption profile comprises a total power consumption level of the IT stack and a respective individual power consumption level for each respective computing device. 

Belady teaches the following: 
2, 14. The system of claim 1, wherein adjusting which devices in the IT stack are consuming power from the power source comprises increasing a number of the devices in the IT stack that are consuming power from the power source as the power consumption of the plurality of computing devices decreases and decreasing the number of computing devices in the IT stack that are consuming power from the power source as the power consumption of the plurality of computing devices increases (paragraph 25, “Further, the power management system may be configured with fine granularity, such that it progressively powers down one resource at a time (while continuing to monitor the effect of powering down such resource) or powering down large blocks of resources depending on what makes more sense from a resource management standpoint. Similarly, as mentioned above, the power management system may be configured to power on the resources prior to the time at which the 

McKnight and Belady are analogous art because they are from the same field of endeavor or similar problem solving area, computer power control.  
Since Belady teaches power control that enables the power management system determines how many of the resources of a system are needed to provide a desired capacity for servicing the predicted future utilization of the resources and the power management system then configures ones of the resources exceeding the determined number of resources needed to provide the desired capacity to be in a reduced power-consumption mode (paragraph 20), it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to apply the technique of power control as taught by Belady to improve the power control of McKnight for the predictable results of enabling the power management system determines how many of the resources of a system are needed to provide a desired capacity for servicing the predicted future utilization of the resources and the power management system then configures ones of the resources exceeding the determined number of resources needed to provide the desired capacity to be in a reduced power-consumption mode (paragraph 20).  

2.	Claim 8, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over McKnight as applied above, and further in view of U.S. Pat. No. 8,001,403 to Hamilton, supplied by applicant.
McKnight fails to teach 
8, 20. The system of claim 1, wherein increasing the performance of the plurality of computing devices comprises increasing a clock speed of at least some of the plurality of computing devices in the IT stack. 
Hamilton teaches 
8, 20. The system of claim 1, wherein increasing the performance of the plurality of computing devices comprises increasing a clock speed of at least some of the plurality of computing devices in the IT stack (Col. 7, lines 27-40, Col. 8, lines 10-33, Col. 9, lines 59- Col. 10, line 5; claim 3). 
McKnight and Hamilton are analogous art because they are from the same field of endeavor or similar problem solving area, computer power control.  
Since Hamilton teaches clock speed based throttling that enables adjusting power consumption (Col. 7, lines 27-40, Col. 8, lines 10-33, Col. 9, lines 59- Col. 10, line 5; claim 3), it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to apply the technique of clock speed based throttling as taught by Hamilton to improve the power control of McKnight for the predictable results of enabling adjusting power consumption (Col. 7, lines 27-40, Col. 8, lines 10-33, Col. 9, lines 59- Col. 10, line 5; claim 3).  
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on 571-272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Sean Shechtman/           Primary Examiner, Art Unit 2896